Title: IV. Statement of Receipts and Expenditures, 21 November 1802
From: Gallatin, Albert
To: Jefferson, Thomas


            
              on or before 21 Nov. 1802
            
            A Sketch of the Receipts and Expenditures of the United States for the year ending 30th Septer. 1802
            Expenditures

            
              
                
                Civil department 
                Dollars
                592,975. 3
                
              
              
                
                Miscellaneous domestic expences 
                305,642.36
                
              
              
                
                Intercourse with foreign nations
                321,654.97
                
              
              
                
                French convention
                226,502.89
                
              
              
                
                War & Indian departments
                1,474,449.14
                
              
              
                
                Naval establishment
                1,035,355.—
                
              
              
                
                Public debt
                8,310,753.17
                
              
              
                (a)
                Do. do. due to Bank & discharged from the proceeds of Bank shares sold
                1,287,600.—
                
              
              
                
                As yet unascertained principally for light houses & expences of coasts
                }
                32,302.16
                
              
              
                
                Total expenditures
                
                13,586,934.72
              
              
                
                Balance in Treasury 30th Septer. 1802
                4,541,470.58
              
              
                
                
                
                
                18,128,405.30
              
            
            
            
            Receipts
            
              
                Revenue vizt
                
                
              
              
                
                Impost & tonnage
                12,298,937.56
                
              
              
                
                Public lands
                179,575.52
                
              
              
                
                Postage
                50,500.—
                
              
              
                
                Fines, Patents, old debts
                   5,095.75
                
              
              
                
                
                
                12,534,108.83
              
              
                Arrears of former revenue
                
                
              
              
                
                internal duties
                813,798.08
                
              
              
                
                direct tax
                226,804.19
                
              
              
                
                Bank dividends
                   39,960.—
                
              
              
                
                
                
                1,080,562.27
              
              
                Incidental
                
                
              
              
                
                Public vessels & property sold
                245,472.25
                
              
              
                
                Prize money
                31,943.22
                
              
              
                (a) 
                Sale of Bank shares
                 1,287,600.—
                
              
              
                
                
                
                1,565,015.47
              
              
                
                Total receipts
                
                15,179,686.57
              
              
                Balance in Treasury on 1st Octer. 1801
                2,948,718.73
              
              
                
                
                
                18,128,405.30
              
            
            
            
            
              
                Payments of public debt pr. above
                
                
                8,310,753.17
              
              
                
                Of which was due for interest vizt.
                
                
              
              
                
                 on domestic debt & loans
                3,611,848.74
                
                
              
              
                
                 on foreign debt
                 462,731.—
                
                
              
              
                
                
                4,074,579.74
                }
                
              
              
                
                loss on exchange estd.
                55,000.—
                4,185,579.74
              
              
                
                bills protested not yet repd.
                56,000  
                       
              
              
                Principal Paid from the Treasury
                
                4,125,173.43
              
              
                
                Do. do. from sales of Bank shares
                
                 1,287,600.—
              
              
                
                Total principal paid
                
                5,412,773.43
              
            
            
            
            Comparative view on gain during the year.
            
              
                Balance in Treasury 30th Sept. 1802
                4,541,470.58
              
              
                
                Do— do—1st Octer. 1801
                 2,948,718.73
              
              
                
                 Difference gained
                1,592,751.85
              
              
                Principal public debt paid from the Treasury
                 4,125,173.43
              
              
                
                
                
              
              
                
                Total gained during the year Drs.
                5,717,925.28
              
            
            
          